DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

This is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 17/107,491, filed November 30, 2020, issued as U.S. Patent No. 11,445,072, entitled “SYSTEMS AND METHODS FOR GENERATING AND COMMUNICATING ENHANCED PORTABLE DOCUMENT FORMAT FILES,” which is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 16/564,413, filed September 9, 2019, issued as U.S. Patent No. 10,887,474, entitled “SYSTEMS AND METHODS FOR GENERATING AND COMMUNICATING ENHANCED PORTABLE DOCUMENT FORMAT FILES,” which is a continuation of, and claims a benefit of priority from, U.S. Patent Application No. 15/979,863, filed May 15, 2018, issued as U.S. Patent No. 10,440,199, entitled “SYSTEMS AND METHODS FOR GENERATING AND COMMUNICATING ENHANCED PORTABLE DOCUMENT FORMAT FILES,” which is continuation of, and claims a benefit of priority from, U.S. Patent Application No. 12/022,362, filed January 30, 2008, issued as U.S. Patent No. 10,003,701, entitled “SYSTEMS AND METHODS FOR GENERATING AND COMMUNICATING ENHANCED PORTABLE DOCUMENT FORMAT FILES.”

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 2 reference numeral 75.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Foygel et al. (US 2007/0198560).
Regarding claims 1 and 15, Foygel discloses a computer program product for outbound fax message processing, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a fax server computer having a processor and a public-switched telephone network (PSTN) interface, the instructions when translated by the processor perform and a method of outbound fax message processing, the method comprising: 
receiving, by a fax server computer over a packet-switched data network, contents of a document (see Fig. 1 and paras 24, 26, 30, and 33, central server 102 receives documents via fax, over a PSTN); 
receiving, by the fax server computer, a selection of a document enhancement option (see paras 30-31, 36-37, and 42, a request is made by a user to obtain a document and routing instructions are provided which provide for document enhancement conversion); 
generating, by the fax server computer, an enhanced document file that includes the contents of the document, wherein the fax server computer performs an operation corresponding to the selection of the document enhancement option with respect to the enhanced document file (see paras 31 and 42, received documents are converted by PDF enhance 156 to an enhanced PDF format); 
converting, by the fax server computer, the enhanced document file into image information in a facsimile format (see paras 31 and 42, received documents are converted by PDF enhance 156 to an enhanced PDF format suitable for fax transmission); and 
communicating, by the fax server computer over a public-switched telephone network (PSTN), the image information in the facsimile format to a destination facsimile device through a PSTN interface of the fax server computer (see paras 33 and 44-45, fax transmission over a PSTN is performed).
Regarding claim 8, Foygel discloses a system for outbound fax message processing, the system comprising: 
a public-switched telephone network (PSTN) interface (see paras 30-31 and 33, fax transmission over a PSTN is performed); 
a processor (see paras 25 and 27-29, central server 102 includes a processor as well as storage system 106); 
a non-transitory computer-readable medium (see para 29, storage system 106 stores programs for performing document imaging and PDF conversion); and 
stored instructions translatable by the processor for: 
receiving contents of a document (see Fig. 1 and paras 24, 26, 30, and 33, central server 102 receives documents via fax, over a PSTN); 
receiving a selection of a document enhancement option (see paras 30-31, 36-37, and 42, a request is made by a user to obtain a document and routing instructions are provided which provide for document enhancement conversion); 
generating an enhanced document file that includes the contents of the document and performing an operation corresponding to the selection of the document enhancement option with respect to the enhanced document file (see paras 31 and 42, received documents are converted by PDF enhance 156 to an enhanced PDF format); 
converting the enhanced document file into image information in a facsimile format (see paras 31 and 42, received documents are converted by PDF enhance 156 to an enhanced PDF format suitable for fax transmission); and 
communicating, over the PSTN, the image information in the facsimile format to a destination facsimile device through the PSTN interface (see paras 33 and 44-45, fax transmission over a PSTN is performed).
Regarding claims 2, 9, and 16, Foygel further discloses wherein a network interface of the fax server computer is communicatively connected to an email server and wherein the document is received from an email client of the email server (see paras 24, 30, and 41, a document can be received via email).  
Regarding claims 3, 10, and 17, Foygel further discloses identifying a user associated with the document, wherein the Enhanced document file is generated in accordance with a profile of the user (see paras 37-40, a user logs into the system can provides routing instructions, the document is enhanced based on the provided information).  
Regarding claims 4 and 11, Foygel further discloses wherein the receiving further comprises: receiving, by the fax server computer, an e-mail message attaching the document (see paras 30 and 41, a document can be received via email attachment).  
Regarding claims 5 and 12, Foygel further discloses wherein the generating further comprises: converting, by the fax server computer, an e-mail message containing the document to the Enhanced document file (see paras 30-31 and 42, a document received via email is converted into an enhanced PDF format).  
Regarding claims 6, 13, and 19, Foygel further discloses identifying a sender of the e-mail message, wherein the e-mail message is converted to the Enhanced document file in accordance with a profile of the sender (see paras 37-40, a user logs into the system can provides routing instructions, the document is enhanced based on the provided information).  
Regarding claims 7, 14, and 20, Foygel further discloses identifying a recipient of the image information in the facsimile format, wherein the image information in the facsimile format when received and decoded by the recipient includes the signature at a location designated by a sender of the document (see paras 36-42 and 44-47, a plurality of signatures can be acquired by routing the fax document to a plurality of destinations).
Regarding claim 18, Foygel further discloses wherein the receiving further comprises: receiving an e-mail message attaching the document, wherein the generating further comprises converting the e-mail message containing the document to the Enhanced document file (see paras 30-31 and 41-42, a document can be received via email attachment and converted into an enhanced PDF format).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. To further show the state of the art please refer to the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677